DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 13-15, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recites the limitation applying an index entry of a twiddle factor table associated with each stage of a 2D FFT to a multiplier associated with each stage. This limitation, under its broadest reasonable interpretation, covers mathematical concepts using a series of mathematical calculations using mathematical formulas or equations but for the limitation “using a hardware accelerator.” That is, other than reciting of “using a hardware accelerator,” nothing in the claim elements precludes the steps from being a series of mathematical calculations using mathematical formulas or equations. The coupling step takes the output of one stage of the calculation and applies it as input to another stage of said mathematical calculation. The mere nominal recitation of “using a hardware accelerator” does not take the claim limitations out of the mathematical concepts grouping. Thus, the claim recites a mathematical concept. This judicial exception is not integrated into a practical application because the receiving of elements of the MxN at the initial group stages is recited at a high level of generality (i.e., as a Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), merely collecting or receiving data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner, as it is claimed here. Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer. The claims are therefore ineligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 11, and 15 recite M and N. M and N seem to represent integer numbers. However, it is unclear if they represent a specific range of numbers or if they can just be any number. For example, the claims recite log2M stages and log2N stages. This requires that M and N be equal to four or above. However, the claim also recites an MxN element array. It is not clear that the MxN element array be at least a 4x4 array. The MxN element array could also be a 2x2, 2x3, 2X4…, which will not be possible if M and N have to be at least equal to 4. Therefore, it is not clear as to exactly what values or range of values M and N represent. Furthermore, claims recite an “M direction” and “N direction.” While the specification defines the M direction as “not a transpose direction” and the N direction as the “transpose direction,” it is unclear as to how a transpose or non-transpose direction can be recognized or identified by using M and N, when it is not clear as exactly what values M and N are. For example, if M and N are the same values/numbers, how can the transpose/not a transpose direction be identified? Therefore, the use of M and N, as recited in the claims, is indefinite.
Claims 2-5, 7-10, 12-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claims 1, 6, 11, and 15 respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al 20060167964 (hereinafter Balakrishnan).
Regarding claim 11, Balakrishnan discloses a method for performing a two-dimensional (2D) fast Fourier transform (FFT) on an MxN element array (MIMO-OFDM, see [0022], [0024]) using a hardware accelerator (200, see fig. 2A, [0024]) comprising log2 MxN stages comprising an initial group of log2 M stages (204a, 204b; outputs from 204b end the initial stages, see fig. 2A, [0028]-[0029]) and a final group of log2 N stages (204c, 204d; outputs from 204d end the final stages, see fig. 2A, [0028]-[0029]), the method comprising: receiving elements of the MxN array at the initial group of stages in an N direction of the array (220, see fig. 2A, [0032]); and for the initial group of stages, applying an indexed entry of a twiddle factor table associated with each stage to a multiplier associated with each stage (see fig. 2A, [0030]); wherein the indexed entry 
Regarding claim 14 as applied to claim 11, Balakrishnan further discloses wherein an output of the final group of stages comprises the 2D FFT (see fig. 2A, [0028]-[0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al 20060167964 (hereinafter Balakrishnan) in view of Rao et al 20170363711 (hereinafter Rao).
Regarding claim 12 as applied to claim 11, Balakrishnan discloses the claimed invention except coupling the hardware accelerator to a radar antenna array having antennas arranged in azimuth and elevation directions, wherein the radar antenna array comprises M antennas in one of the azimuth and elevation directions and comprises N antennas in the other of the azimuth and elevation directions.  In the same field of endeavor, Rao discloses coupling the hardware accelerator to a radar antenna array having antennas arranged in azimuth and elevation directions, wherein the radar antenna array comprises M antennas in one of the azimuth and elevation directions and comprises N antennas in the other of the azimuth and elevation directions (see figs. 1 and 2, [0007], [0016]-[0017], [0019], [0021], [0041], [0044]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rao with the 
Regarding claim 13 as applied to claim 12, the combination of Balakrishnan and Rao disclose the claimed invention. Rao further discloses wherein each element of the MxN array comprises amplitude and phase values for a particular azimuth-elevation antenna pair that correspond to a range-Doppler FFT peak (see [0017], [0019], [0041]-[0044]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Santra et al 20200116850 discloses estimating angle of human target using MMwave radar.
Krishnamoorthi et al 7,702,712 discloses FFT architecture and method.
Liu et al 4,821,224 discloses a method and apparatus for processing multi-dimensional data to obtain a Fourier transform.
Han 20040071079 discloses a Fast Fourier Transform device.
Kim et al 20140365547 discloses a mixed-radix pipelined Fast Fourier Transform (FFT) processor and FFT processing mmethod.
Hellberg 6,061,705 discloses power and area efficient FFT processor.
Kim et al 20120166508 discloses a Fast Fourier Transformer.
Igura 20110289130 discloses FFT computing apparatus and power computing method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648